DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed May 13, 2022 are acknowledged.
Examiner acknowledges amended claims 4, 7 and 10.  
Examiner acknowledges cancelled claim 3.
The rejection of claims 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is not commensurate in scope with claim 1 from which it depends.  Applicant’s claim 1 recites that the cross-linking portion comprises a carbon allotrope between the reinforcing fibers.  Applicant’s claim 4 recites that the cross-linking portion comprises coated particles obtained by coating particles from the group consisting of a thermosetting resin, a metal and silica.  It is unclear if the cross-linking portion comprises the carbon allotrope coated with coating particles selected from the group of a thermosetting resin, a metal or silica OR if the cross-linking portion comprises a mixture of a carbon allotrope further including coated particles obtained by coating particles from the group consisting of a thermosetting resin, a metal and silica OR if the cross-linking portion comprises either a carbon allotrope or coated particles obtained by coating particles from the group consisting of a thermosetting resin, a metal and silica.  For purposes of examination, Examiner is interpreting the claim to refer to the cross-linking portion comprises the carbon allotrope coated with coating particles selected from the group of a thermosetting resin, a metal or silica.
	Claim 10 is not commensurate in scope with claim 9 from which it depends.  Applicant’s claim 9 recites that the cross-linking portion comprises a carbon allotrope between the reinforcing fibers.  Applicant’s claim 10 recites that the cross-linking portion comprises coated particles obtained by coating particles from the group consisting of a thermosetting resin, a metal and silica.  It is unclear if the cross-linking portion comprises the carbon allotrope coated with coating particles selected from the group of a thermosetting resin, a metal or silica OR if the cross-linking portion comprises a mixture of a carbon allotrope further including coated particles obtained by coating particles from the group consisting of a thermosetting resin, a metal and silica OR if the cross-linking portion comprises either a carbon allotrope or coated particles obtained by coating particles from the group consisting of a thermosetting resin, a metal and silica.  For purposes of examination, Examiner is interpreting the claim to refer to the cross-linking portion comprises the carbon allotrope coated with coating particles selected from the group of a thermosetting resin, a metal or silica.

Claims 1-2, 5-9 and 11-21 are allowed.  Applicant claims a reinforcing fiber bundle as recited in claim 1.  Additionally, Applicant claims a method for producing a reinforcing fiber bundle as recited in claim 7.  Also, Applicant claims a reinforcing fiber-opening woven fabric as recited in claim 9.  Applicant claims a method for producing a reinforcing fiber-opening woven fabric as recited in claim 13.  The closest prior art, Nakamura, JP 2014-162116, teaches a fiber bundle having spacers are arranged between the fibers of a carbon fiber cloth wherein spacer comprises amorphous carbon having an average particle size ranging from 0.8 to 30 μm.  Also, Nakamura teaches that the spacer material includes resin and amorphous carbon.  Nakamura also teaches that the spacer is present in the amount of about 1 part by weight to 5 parts by weight of the carbon fiber.  The closest prior art also teaches that the particles are generated by heating a solution in which dihydroxynaphthalene [monomer], formaldehyde and amines are dissolve. Additionally, Nakamura discloses that hydrophobic oxazine rings are formed from dihydroxynapthlene by heating wherein the oxazine ring undergoes ring-opening polymerization wherein the generated particles are carbonized to become carbon particles.  Nakamura teaches only one spacer (one particle of amorphous carbon) arranged between the fibers.  Nakamura fails to teach a plurality of spaces (plurality of particles of amorphous carbon) between the fibers.

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. Applicant has amended claims 4 and 10.  Applicant’s amendment remains indefinite in that claims 4 and 10 are not commensurate in scope with claims 1 and 9 from which they depend, respectively.  Claims 1 and 9 recite that the cross-linking portion comprises a carbon allotrope.  Claims 4 and 10 recite that the cross-linking portion comprises coated particles obtained by coating particles selected from the group consisting a thermosetting resin, a metal and silica.  It is unclear as to what the cross-linking portion refers.  It is unclear in claims 4 and 10 if the cross-linking portion comprises the carbon allotrope coated with coating particles selected from the group of a thermosetting resin, a metal or silica OR if the cross-linking portion comprises a mixture of a carbon allotrope further including coated particles obtained by coating particles from the group consisting of a thermosetting resin, a metal and silica OR if the cross-linking portion comprises either a carbon allotrope or coated particles obtained by coating particles from the group consisting of a thermosetting resin, a metal and silica.  Applicant has amended a portion of claims 4 and 10 without resolving the indefiniteness of the claims.  Applicant’s arguments are not persuasive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786